451 F.2d 1352
UNITED STATES of America, Appellee,v.Allan Leigh MILLER, Appellant.
No. 71-2065.
United States Court of Appeals,Ninth Circuit.
Dec. 22, 1971.

J. B. Tietz, Los Angeles, Cal., for appellant.
Robert L. Meyer, U. S. Atty., Eric A. Nobles, Chief, Crim. Div., David H. Anderson, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, MERRILL and KILKENNY, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is affirmed on the authority of Ehlert v. United States, 402 U.S. 99, 91 S. Ct. 1319, 28 L. Ed. 2d 625 (1971).


2
The district judge should consider any motion to modify the sentence in the light of the remand in United States v. Lopez, 451 F.2d 1311 (9th Cir., 1971).